DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments/arguments filed 06/07/2022 with respect to claim(s) 1 and 3-15 have been fully considered and found persuasive. This application contains 14 pending claims. Claim(s) 1, 3-12 and 14 have been amended. Claim(s) 2 have been cancelled.

Allowable Subject Matter
Claim(s) 1 and 3-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 1 and 14 have been amended to overcome rejection(s) in the previous Office Action mailed. 
Independent claim 9 have been amended to include allowable subject matter of dependent claim 9 in the previous Office Action mailed to include limitation from the base claim.
Regarding claim(s) 1 and 14, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of An electronic determination device/method comprising: “a device switch configured to be connected to the respective capacitor; - a generation module configured to generate a voltage pulse through the connection set, by controlling the converter switches and each device switch; - an acquisition module configured to acquire measurements of respective current(s) and voltage(s) through the filter, further to the generation of the respective voltage pulse; and - a calculation module configured to calculate at least one characteristic parameter of the connection set according to the respective current(s) and voltage(s) measurements, wherein the at least one characteristic parameter comprises: a characteristic impedance of a respective conductor of the cable; a propagation time associated to a respective conductor of the cable; a parasitic capacitance of a respective conductor of the cable; an inductance of a respective electromagnetic coil of the filter; a resonance frequency of the connection set, or a combination thereof.” in combination with all the other limitations as claimed.

Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.

Other claim(s) 3-8, 10-13 and 15 depend from the allowable independent claim(s) are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868